     Case 3:19-cv-00790-MEM Document 35 Filed 03/29/21 Page 1 of 2




                 UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF PENNSYLVANIA

  ROBERT BELUSKO,                      :

                Plaintiff              :    CIVIL ACTION NO. 3:19-790

          v.                           :            (JUDGE MANNION)

R.E. CRAWFORD                          :
CONSTRUCTION, LLC and
AUTOZONE STORES, LLC,
                                       :
               Defendants


                                 ORDER

    In accordance with the memorandum issued this same day, IT IS

HEREBY ORDERED THAT:


    (1)    Defendant Crawford’s motion for summary judgment,

           (Doc. 21), is DENIED with respect to plaintiff’s claims

           against it in his complaint, (Doc. 2).

    (2)    Defendant AutoZone’s motion for summary judgment,

           (Doc. 24), is DENIED with respect to plaintiff’s claims

           against it in his complaint, (Doc. 2).
             Case 3:19-cv-00790-MEM Document 35 Filed 03/29/21 Page 2 of 2




          (3)     By separate Order, the court will direct the case to

                  mediation and schedule a final pre-trial conference.




                                            s/ Malachy E. Mannion
                                            MALACHY E. MANNION
                                            United States District Judge

Date: March 29, 2021
19-790-01-ORDER




                                          -2-
